DISMISS and Opinion Filed July 2, 2021




                                      In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00846-CV

                     ROBERT MCCORMICK, Appellant
                                 V.
                       EGAN NELSON LLP, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-04179

                       MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Nowell
                           Opinion by Justice Nowell
      Before the Court is the parties’ joint motion to dismiss the appeal and cross-

appeal. The parties inform the Court that they have settled their differences. We

grant the motion and dismiss the appeal and cross-appeal. See TEX. R. APP. P.

42.1(a).




                                          /Erin A. Nowell//
                                          ERIN A. NOWELL
200846f.p05                               JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERT MCCORMICK, Appellant                    On Appeal from the 134th Judicial
                                               District Court, Dallas County, Texas
No. 05-20-00846-CV          V.                 Trial Court Cause No. DC-18-04179.
                                               Opinion delivered by Justice Nowell.
EGAN NELSON LLP, Appellee                      Justices Osborne and Pedersen, III
                                               participating.

      In accordance with this Court’s opinion of this date, the appeal and cross-
appeal are DISMISSED.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 2nd day of July, 2021.




                                       –2–